Citation Nr: 0812134	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  07-15 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for bilateral shoulder 
disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a lumbosacral spine 
disability.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1970 to November 1972.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In August 2007, a hearing before the undersigned 
acting Veterans Law Judge was held at the RO; a transcript of 
this hearing is of record.  At the August 2007 hearing, the 
veteran submitted additional evidence that was not reviewed 
by the RO.  However, he waived RO consideration of the 
additional evidence, permitting the Board to consider such 
records in the first instance.  See 38 C.F.R. § 20.1304(c) 
(2007).  Hence, the additional evidence is being considered.

The issues of entitlement to service connection for a 
lumbosacral spine disability and entitlement to TDIU are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required on his part.




FINDINGS OF FACT

1.  The veteran is not shown to have a bilateral knee 
disability.

2.  The veteran is not shown to have a bilateral shoulder 
disability.

3.  The veteran did not engage in combat, there is no 
credible supporting evidence of a claimed stressor event in 
service to support a current diagnosis of PTSD, and the 
veteran's PTSD has been attributed to post-service causes.


CONCLUSIONS OF LAW

1. Service connection for a bilateral knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).

2.  Service connection for a bilateral shoulder disability is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).

3.    Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

With regard to the claims for service connection for PTSD, a 
bilateral knee disability and a bilateral shoulder 
disability, the veteran was advised of VA's duties to notify 
and assist in the development of the claims in a May 2005 
letter, prior to the March 2006 rating decision on appeal.  
The letter explained the evidence necessary to substantiate 
the claims, the evidence VA was responsible for providing, 
and the evidence he was responsible for providing.  The 
letter also specifically informed the veteran to submit any 
pertinent evidence in his possession.  Furthermore, in a 
September 2006 letter, he was given notice regarding ratings 
and effective dates of awards, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  He was given ample time 
to respond and supplement the record.  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records (SMRs) and post-service VA 
and private treatment records, to include records from the 
Social Security Administration (SSA).  The veteran provided 
testimony at an August 2007 travel Board hearing.  Therefore, 
there is no further medical evidence to obtain.  The Board 
concludes that a VA examination is not necessary.  In 
Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) noted that 38 C.F.R. § 
3.159(c)(4)(i) requires that a claimant establish that he or 
she has suffered an event, injury, or disease in service in 
order to trigger VA's obligation to provide a VA medical 
examination or obtain a medical opinion.  Here, there is no 
medical evidence of PTSD related to the veteran's service; 
rather, PTSD has been related to post-service stressors.  
Furthermore, there is no medical evidence of a current 
diagnosis of a bilateral knee disability or a bilateral 
shoulder disability.  A medical opinion is not necessary to 
decide these claims, as such opinion could not establish 
disease or injury in service.  See also Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995) (the Board is not required to 
accept a medical opinion that is based on the veteran's 
recitation of medical history).  The Board is satisfied that 
VA has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.  Thus, VA's duty to 
assist is also met. 

II.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a).  Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent (medical) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board notes that it has reviewed all of the evidence in 
the veteran's claims files, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

A.  Bilateral Knee Disability

Here, the veteran testified during the August 2007 travel 
Board hearing that he injured his knees when he jumped and 
landed on frozen ground during his military service.  
However, his SMRs, including an October 1972 separation 
examination report, contain no mention of a knee disability.  
Moreover, there is no post-service medical evidence of a knee 
disability.  Accordingly, service connection for a bilateral 
knee disability is not warranted.  See Gilpin, Brammer, 
supra.

The Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against this 
claim, that doctrine does not apply. See 38 U.S.C.A. § 
5107(b).

B.  Bilateral Shoulder Disability

Here, the veteran maintains that he has a shoulder disability 
that had its onset during his military service.  While the 
veteran's service medical records do show complaints of right 
shoulder pain in January and February 2001, X-rays of the 
right scapula were negative, examination was normal and the 
assessment was acute muscle strain.  On separation 
examination in October 1972, no complaints or findings of a 
shoulder disability were noted; clinical evaluation of the 
upper extremities was normal.  Furthermore, there is no post-
service medical evidence of a shoulder disability.  
Accordingly, service connection for a bilateral shoulder 
disability is not warranted.  See Gilpin, Brammer, supra.

C.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  38 
C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); West 
v. Brown, 7 Vet. App. 70 (1994).  Where the veteran did not 
engage in combat with the enemy, or the claimed stressors are 
not related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and it must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).

The veteran contends that he was mentally harassed by his 
commanding officer during his military service.  
Specifically, he states that he was written up for poor 
performance in service, when he actually was unable to 
complete his assigned tasks because of physical injuries.  
His requests to go to Viet Nam and for leave were denied on 
several occasions.  His wife testified that he was a 
"totally different person" after his military service.  
Additional alleged stressors include participation in a 
gunfight and shooting another person in self defense in May 
1973 (after service) and post-service employment as a 
firefighter.

The veteran's DD Form 214 indicates that his military 
occupational specialty was infantryman indirect fire crewman.  
His awards and decorations include a National Defense Service 
Medal.  The veteran's SMRs are negative for complaints or 
findings related to PTSD.

A September 2001 VA outpatient treatment record notes that 
the veteran was seen for a psychiatry referral.  The examiner 
noted that the veteran had some features of PTSD from his 
former occupation as a forest firefighter.  He described 
being overrun by a fire and indicated that he felt some guilt 
from his participation in the fire which consumed Los Alamos 
the previous year.  

A March 2002 VA mental health assessment consult report notes 
the veteran's complaints of anxiety dating back to at least 
his military service.  He reported intrusive symptoms which 
began shortly following his experience working as a 
firefighter during the Dome fire in 1996, in which he had to 
protect and save himself using his fire shelter and remaining 
in it for 55 minutes.  He saw other firefighters burned as 
well.  Thereafter, his symptoms were markedly exacerbated as 
a result of his involvement in the Cerro Grande fire.  
Currently, the veteran reported vivid nightmares related to 
the fires.  The veteran also reported that he felt harassed 
and victimized during his military service; however, he did 
not report a discrete, traumatic incident.  He expressed that 
he was unhappy about his general (rather than honorable) 
discharge.  The assessment was full spectrum PTSD secondary 
to his work as a firefighter.

Private treatment records dated from 2003 to 2005 note the 
veteran's history of PTSD.  No stressor event was noted in 
conjunction with the diagnosis.

In a May 2005 statement, the veteran's mother stated that she 
did not receive any mail from the veteran for the first year 
that he was stationed in Germany.  She was ultimately 
informed by the veteran that he had not written because the 
treatment he had received from his commanding officers was 
causing him stress and anxiety.  The veteran's mother also 
stated that after his discharge, the veteran was a very 
different person.  Specifically, he drank and smoked 
marijuana so heavily that his parents did not know what to 
do.  She also stated that the veteran became anti-social and 
mean.

An October 2005 VA PTSD medication evaluation report notes 
that the veteran's symptoms were triggered by news of a 
recent fire in California; the veteran tried not to watch 
news of this fire.

Records from SSA show that the veteran had been rated as 
disabled, with disorders of the back noted as his primary 
disability and anxiety related disorders noted as his 
secondary disability, effective September 2000.  During a 
January 2006 SSA examination, the veteran reported PTSD 
symptomatology, including intrusive symptoms following his 
work as a firefighter in the Dome fire in 1996, in which he 
had to protect and save himself using his fire shelter and 
remaining in it for almost an hour.  He saw other 
firefighters who were burned as well.  The veteran's PTSD 
symptoms were exacerbated as a result of the veteran's 
involvement in the subsequent Cerro Grande fire and 
Brandelier Park.  The veteran also reported that, as a child, 
he was physically and mentally abused by his mother, and 
while in the military, he "had problems" with his captain 
in Germany.  The diagnoses included severe, chronic PTSD 
secondary to firefighting experiences.

The veteran's claim seeking service connection for PTSD is 
not predicated on a combat stressor event (and none is 
shown); it is instead based on allegations that the veteran 
was mentally harassed in service.  The veteran has been 
diagnosed with PTSD.  However, the medical evidence of record 
attributes the diagnosis of PTSD to post-service stressors 
(the veteran's post-service firefighting experiences).  There 
is no objective medical evidence to link PTSD to the 
veteran's service. 

Because the veteran and his mother are not medical experts, 
they are not competent to express an authoritative opinion 
regarding either his medical condition or any questions 
regarding medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The Board concludes, accordingly, that 
the medical findings on examination are of greater probative 
value than the statements by the veteran and his mother 
regarding the etiology of his disability.  The Board finds, 
therefore, that the preponderance of the evidence is against 
the claim for service connection for PTSD.


ORDER

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral shoulder disability is 
denied.

Service connection for PTSD is denied.


REMAND

Further development of the record is required to comply with 
VA's duty to assist the veteran in the development of the 
facts pertinent to his remaining claims.

Regarding the claim seeking service connection for a 
lumbosacral spine disability, the veteran has testified that 
he has had a low back disability since service, when he 
injured his back while unloading mortars from a truck.  His 
SMRs reveal that he was seen in February 1971 with complaints 
of low back pain with radiation of the pain down the right 
leg.  Examination revealed full range of motion in the back.  
The diagnosis was acute muscle strain.  Post-service medical 
evidence includes the veteran's report of injury to his back 
when lifting a log in 1994, when lifting a carpet in August 
2001, and when falling on ice and snow in December 2001 and 
January 2002.  August 2001 VA treatment records note that the 
veteran was seen in the emergency room with complaints of low 
back pain and numbness in the left buttock; the assessment on 
follow-up in September 2001 was intervertebral disc 
displacement.  A March 2002 VA examination report notes a 
diagnosis (confirmed by X-ray) of minimal disc narrowing L3-4 
with vacuum phenomenon.  The examiner did not offer an 
opinion as to the etiology of the veteran's current low back 
disability.  Therefore, additional VA examination is 
necessary.  See 38 U.S.C.A. § 5103A; McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Regarding the claim seeking TDIU, this claim is inextricably 
intertwined with the claim seeking service connection for a 
lumbosacral spine disability.  Hence, adjudication of the 
TDIU claim must be deferred pending resolution of this claim.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
etiology of his low back disability.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  Any indicated tests and 
studies should be performed and all 
clinical findings reported in detail. 

Based upon the examination results and 
the review of the medical evidence in the 
claims file, and with consideration of 
sound medical principles, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent or more probability) that any 
current low back disability began during, 
or is causally related to, service (as 
opposed to any post-service accident or 
injury).  The rationale for the opinion 
must be explained.

2.  Thereafter, the RO should undertake 
any other development it determines to be 
warranted, to include obtaining any 
medical opinions (to include regarding 
the claim for TDIU) deemed necessary.

3.  The RO should then re-adjudicate the 
claims for service connection for a 
lumbosacral spine disability and for 
TDIU.  If either remains denied, the RO 
should issue an appropriate Supplemental 
Statement of the Case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review. 

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


